Citation Nr: 1446074	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving child of the Veteran.


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from September 1942 to March 1946.  He died in November 2008.  The appellant is the Veteran's surviving son.  This matter is before the Board of Veterans' Appeals on appeal from a March 2010 decisional letter of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Pension Management Center.


FINDINGS OF FACT

1.  The appellant is the son of the Veteran.

2.  The Veteran died in November 2008; at the time of his death, he had been awarded nonservice-connected pension benefits pending a field interview to assess his fiduciary competency.

3.  The appellant was born in January 1958, and did not become permanently incapable of self-support before reaching his 18th birthday.

4.  At the time of the Veteran's death, he did not have a surviving spouse or any other claimed dependents.

5.  The appellant has been reimbursed for all burial costs claimed; there are no pending claims for reimbursement of unpaid last sick or burial costs. 


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits awarded under 38 U.S.C.A. § 5121, as the surviving child of the Veteran, have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA has certain duties to assist and notify appellants with their claims. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Congress, in enacting these statutory duties, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  When the law and not the evidence are dispositive of the claim, these statutory duties are not applicable.  See id. at 132.  In this case, notice is not required because the underlying issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  In any case, the appellant was provided notice in April 2009 of the evidence needed to substantiate a claim for accrued benefits.  Further notice of the applicable laws and regulations were given to the appellant within the March 2012 Statement of the Case.  For these reasons, the Board concludes that no further notification or development of evidence is required.

Legal Criteria and Analysis

Initially, only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving son in order to obtain full payment for accrued benefits awarded.
 
Accrued benefits are periodic monetary benefits to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to an eligible applicant.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (emphasis added). In descending order, accrued benefits are payable to the (1) Veteran's spouse, or (2) children (in equal shares), or (3) dependent parents (in equal shares).  Id.  If none of the above applies, then in all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  Id.
 
Here, the Veteran's spouse is deceased.  A "child" for purposes of eligible applicants for accrued benefits purposes generally refers to an unmarried child under the age of 18.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2).  The only exceptions to this rule are if the child is a student pursuing higher education, in which case the age limit is 23 years old, or the child became permanently incapable of self-support before reaching the age of 18, in which case there is no age limit.  Id.
 
The Veteran's son, the appellant, is beyond the age of 23 and there is no evidence that he became permanently incapable of self-support before reaching the age of 18. Indeed, the appellant does not claim permanent incapacity.  Rather, he believes the Veteran's estate is entitled to payment of the awarded accrued benefits because the Veteran would have been paid the amount had he lived long enough to see through full adjudication of his claim.

The Veteran died in November 2008.  During his lifetime, the Veteran initiated a claim seeking nonservice-connected pension.  A February 2008 rating decision granted this claim, effective November 28, 2007.  In January 2009, the Veteran was sent a letter requesting he schedule an appointment for a personal interview related to future payment of his VA benefit.  The appellant essentially argues that the delay in scheduling the appointment prevented his father from receiving the money he was awarded.

The appellant filed a claim for accrued benefits in February 2009.  The appellant's date of birth is January 1958.  There is no evidence indicating he became permanently incapable of self-support before reaching his 18th birthday and he does not claim permanent incapacity.

A March 2010 decisional letter provided reimbursement for any claimed last sick or burial benefits; however, the expenses for assisted living fees and prescription medications could not be awarded because the appellant does not meet the definition of a surviving child.  According to applicable law, the appellant's payment is limited to claimed expenses of last sickness or burial.  The appellant has already been reimbursed for burial expenses, and the record does not support additional unpaid expenses related to last sickness or burial.  

The Board acknowledges the appellant's claim that had the Veteran lived long enough, he would have been paid the full amount awarded by the February 2008 rating decision.  Nevertheless, claims do not survive a Veteran's lifetime.  Accrued benefits are a specific type of entitlement where monetary benefits a Veteran would have been entitled to can be paid only to an eligible applicant.  For the reasons above, the appellant is not a "child" for purposes of accrued benefits payment.  Rather, his payment of accrued benefits is limited by law to reimburse his costs bore to attend to the Veteran's last sickness and burial.   See 38 C.F.R. § 3.1000(a)(5).

The appellant has no other legal basis to claim entitlement to basic eligibility for accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt doctrine is not for application.  See Sabonis, 6 Vet. App. at 430.



ORDER

Basic eligibility for payment of accrued benefits awarded under 38 U.S.C.A. § 5121 as the surviving child of the Veteran is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


